 1   ROBERT M. PETERSON [Bar No. 100084; rpeterson@ccplaw.com]
     JOYCE C. WANG [Bar No.: 121139; jwang@ccplaw.com]
 2   CARLSON, CALLADINE & PETERSON LLP
 3   353 Sacramento Street, 16th Floor
     San Francisco, California 94111
 4   Telephone: (415) 391-3911
     Facsimile: (415) 391-3898
 5
     Attorneys for Defendant
 6
     TRAVELERS PROPERTY CASUALTY
 7   INSURANCE COMPANY, INC.
 8

 9                        UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12
     REJEANNE M. BERNIER, an                  )   CASE NO.: SACV19-00657 PA (FFM)
13
     individual, HANS S. CROTEAU, an          )
14   individual,                              )
                                              )
15              Plaintiffs,                   )
                                              )   [PROPOSED] ORDER RE:
16        v.                                  )   DISMISSAL FOR PLAINTIFFS’
17                                            )   FAILURE TO POST BOND
     TRAVELERS PROPERTY                       )
18   CASUALTY INSURANCE                       )
     COMPANY, INC., a Connecticut             )
19   corporation, and DOES 1 through 10,      )
     inclusive,                               )
20
                                              )   Complaint filed: April 5, 2019
21                Defendants.                 )
                                              )
22                                            )
                                              )
23                                            )
24                                            )
                                              )
25                                            )
                                              )
26                                            )
27

28


                                [PROPOSED] ORDER RE: DISMISSAL
                                                           CASE NO.: SACV19-00657 PA (FFM)
 1          On October 1, 2019, this Court issued an Order granting Defendant Travelers Property

 2   Casualty Insurance Company, Inc.’s Vexatious Litigant Motion. The Order required Plaintiffs to

 3   each “post a bond in the amount of $50,000 on or before November 30, 2019…” The Order states

 4   that if Plaintiffs fail to post the bond within that timeframe, the action will be dismissed without

 5   prejudice. Plaintiffs failed to post the required bond on or before November 30, 2019.

 6          Therefore, after considering all the pleadings, evidence submitted, arguments of counsel,

 7   and good cause appearing:

 8          IT IS HEREBY ORDERED that this matter is DISMISSED without prejudice.

 9

10           December 12, 2019
     Dated: _________________                              _______________________________
                                                                 PERCY ANDERSON
11                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                    [PROPOSED] ORDER RE: DISMISSAL
                                                              CASE NO.: SACV19-00657 PA (FFM)
